        Case 3:20-cv-00164-JTR Document 17 Filed 03/01/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                        NORTHERN DIVISION


LESLEY JONATHAN BISHOP                                           PLAINTIFF


v.                         NO. 3:20-cv-00164- JTR


ANDREW SAUL,
Acting Commissioner,
Social Security Administration                                DEFENDANT

                                 JUDGMENT

      Consistent with today’s Order, IT IS CONSIDERED, ORDERED, AND

ADJUDGED that judgment be entered for Plaintiff, Lesley Jonathan Bishop,

reversing the decision of the Commissioner and remanding this case to the

Commissioner for further proceedings pursuant to sentence four of 42 U.S.C. §

405(g) and Melkonyan v. Sullivan, 501 U.S. 89 (1991).

      DATED this 1st day of March, 2021.



                                     ____________________________________
                                     UNITED STATES MAGISTRATE JUDGE
